          Case 3:09-cv-00545-LRH-WGC Document 287 Filed 08/02/21 Page 1 of 1




1                              UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3

4     FERNANDO NAVARRO HERNANDEZ,                    Case No. 3:09-cv-00545-LRH-WGC
5           Petitioner,
                                                     ORDER
6           v.
7
      WILLIAM GITTERE, et al.,
8
            Respondents.
9

10

11         In this capital habeas corpus action, on July 29, 2021, the petitioner, Fernando
12   Navarro Hernandez, who is represented by appointed counsel, filed a pro se motion
13   (ECF No. 286), inquiring about the status of an earlier pro se motion that he filed on
14   April 19, 2021 (ECF No. 277). Hernandez’s April 19, 2021, motion was stricken on
15   June 9, 2021, on a motion by Respondents. The Court will direct the Clerk of the Court
16   to send Petitioner a copy of the June 9, 2021, order (ECF No. 281).
17         IT IS THEREFORE ORDERED that Petitioner’s Motion for Status Check (ECF
18   No. 286) is GRANTED IN PART AND DENIED IN PART. The Court provides Petitioner
19   information, above, regarding the status of his April 19, 2021, motion. Further, the Court
20   directs the Clerk of the Court to send Petitioner a copy of the June 9, 2021, order (ECF
21   No. 281). In all other respects, Petitioner’s Motion for Status Check (ECF No. 286) is
22   denied.
23

24         DATED THIS 2nd day of August, 2021.
25

26
                                              LARRY R. HICKS,
27                                            UNITED STATES DISTRICT JUDGE
28
                                                 1
